848 F.2d 188
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Laurie A. BAILEY, Petitioner-Appellant,v.Bill R. STORY, Warden, Respondent-Appellee.
No. 88-5001.
United States Court of Appeals, Sixth Circuit.
May 17, 1988.

1
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BARBARA K. HACKETT, District Judge.*

ORDER

2
The petitioner moves for in forma pauperis status on appeal from the district court's judgment denying his petition for a writ of habeas corpus.  28 U.S.C. Sec. 2241.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The petitioner was convicted of tax evasion in Miami, Florida district court and received a three year sentence.  His petition alleges that the Bureau of Prisons improperly refused to grant him credit for time served prior to his conviction.  The district court denied the petition because the petitioner had already been granted credit against a state court sentence for the time he had served prior to his federal conviction.


4
We agree with the conclusions of the district court for the reasons stated in the magistrate's report and the district court's opinion.  Accordingly, the motion for in forma pauperis status is granted.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation